DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 5/18/2020. Claims 1-11 are currently pending and have been examined. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (Towards Customized Automatic Segmentation of Subtitles) in view of Brent et al. (Brent, US 2019/0228269).
As per claim 1, Alvarez teaches a segmentation system incorporating neural models associated with the output of a text generation system, comprising: 
a memory that stores text, segmentation penalties and a trained neural model [comprising a word embedding layer, at least two bi-directional LSTM layers and a softmax layer], and the memory further storing program instructions for segmenting subtitles (pages 3-8, sections 3-5, section 3, 4, his, subtitle segmentation, positive and negative vectors, weights as penalties, his machine learning and logistic regression as the prediction, cost/error and learning model, pages 1-9, his computer based automatic subtitle segmentation, and engine/processor, and as his system, memory and inherently required instructions to implement the automatic process); 
a processor, coupled to the memory, the processor executing the program instructions  (ibid) to (i) generate [two] probabilities per input word wi: [the probability pB,i of inserting a segment boundary after position i, and the probability 1-pB,i of the complementary event] (ibid, pages 6-8 section 4.4-in his machine learning classifiers trained on the positive/negative feature vectors, potential points of segments on each word, and corresponding probability according to the model) (ibid-his machine segmentation learning as a binary classifier); and (ii) build segmented text output with word, line and frame boundaries ( pages 6-8-section 4.4-his segmentation algorithm and iterative process and corresponding construction and selection of the segmented text as output with word, line and frame boundaries).
Alvarez lacks explicitly teaching that which Brent teaches a trained neural model comprising a word embedding layer, at least two bi-directional LSTM layers and a softmax layer (paragraphs [0261-0267]-his word embeddings, and deep bidirectional neural network with multiple bidirectional layers, an softmax probability classifier); (i) generate two probabilities per input word wi: [the probability pB,i of inserting a segment boundary after position i, and the probability 1-pB,i of the complementary event (ibid-Brent, wherein the softmax binary probability classifier, utilizes the probability that the feature belongs to a class or does not belong to a class, P and 1-P, as applied to the logistic regression segmentation as taught by Alvarez, the Examiner notes, Brent also teaches a system, Fig. 5, and paragraphs [0023-0034]-his system and non-transitory computer readable medium storing instructions).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Alvarez and Brent to combine the prior art element of machine learning via logistic regression for automatic segmentation of subtitles as taught by Alvarez with using bi-directional LSTM layers as taught by Brent as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be outputting a segmentation result utilizing a higher learning capacity (ibid-Brent paragraph [0262], see Alvarez abstract).  
As per claims 2 and 8, Alvarez with Brent make obvious the system according to claim 1, wherein the penalties include a character limit, number of lines, similar line lengths and expected line length penalties (page 4, section 3.2, page 7, section 4.4-his segmentation rules including character limit, subtitle lines as the number of lines constraint, line lengths and maximum length as the expected line length which minimize orphaned/leftover text as included in the machine learning of segmentation , in the segmentation process, the Examiner notes, the rules for machine learning, cost/error functions in the learning process,  as taught by Alvarez are non-limiting and may be expanded via the pertinent prior art listed).
As per claims 3 and 9, Alvarez with Brent make obvious the system according to claim 1, wherein the program instructions further comprise instructions corresponding to a beam search decoder that allows optimization of the segmentation (Brent, paragraph [0022]-his beam search, decoder and optimization, Alvarez segmentation).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Alvarez and Brent to combine the prior art element of machine learning via logistic regression for automatic segmentation of subtitles as taught by Alvarez with using bi-directional LSTM layers and corresponding beam search for optimization of the solution as taught by Brent as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be outputting a segmentation result utilizing a higher learning capacity, and segmentation optimization (ibid-Brent paragraph [0262, 0022], see Alvarez abstract). 
As per claim 5, Alvarez with Brent make obvious the system according to claim 1, wherein the penalties include an expected line length to minimize orphaned text (ibid-see claim 2, expected line length discussion). 
As per claims 6 and 11, Alvarez with Brent make obvious the system according to claim 1, wherein the beam search facilitates scoring no boundary, line boundary and subtitle boundary at the end of each word (ibid-Alvarez, his training with respect no boundaries, line boundaries and subtitle boundaries as applied to each word and corresponding segmentation or not, and line limit, page 5, sections 4.1, 4.2, page 4 section 3.2-his robust natural language analyzer, parser and segmentation rules and  Brent Beam search optimization of the segmentation), wherein the beam search facilitates scoring no boundary, line boundary and subtitle boundary at the end of each word (ibid, Brent-his beam search as applied to the segment boundary model, as applied to his subtitles, boundary end, segment boundary or not, scoring). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Alvarez and Brent to combine the prior art element of machine learning via logistic regression for automatic segmentation of subtitles as taught by Alvarez with using bi-directional LSTM layers and beam search as taught by Brent as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be outputting a segmentation result utilizing a higher learning capacity (ibid-Brent paragraph [0262], see Alvarez abstract).
As per claim 7, claim 7 sets forth limitations similar to claims 1 and 2 and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Alvarez with Brent makes obvious a method of generating subtitles based on neural models (ibid-see claim 1, corresponding and similar limitation), comprising: providing a neural model having a word embedding layer, a pair of LSTM layers and a softmax layer output a probability of a segment boundary after each word (ibid-see claims 1, and 2, corresponding and similar limitation); providing penalties and constraints in a memory (ibid); processing an input stream of text based on the neural models, penalties and constraints to generate a segmented output text stream with word, line and frame boundaries (ibid).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (Towards Customized Automatic Segmentation of Subtitles in view of Brent et al. (Brent, US 2019/0228269), as applied to claim 1 above, and further in view of Mahyar (US 10,930,263). 
As per claims 4 and 10, Alvarez with Brent make obvious the system according to claim 1, but lack explicitly teaching that which Mahyar teaches wherein the neural models facilitate translation between language pairs associated with subtitle text streams (C.1 lines 6-27, C.5 lines 51-64, C.8 lines 22-C.9 line 24, C.10 lines 21-39, 64-C.11 line 7-his Deep neural network models facilitating translation between language pairs and subtitle text streams).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Alvarez and Brent and Mayhar to combine the prior art element of machine learning via logistic regression for automatic segmentation of subtitles as taught by Alvarez with using bi-directional LSTM layers as taught by Brent with subtitle translations between text streams as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be outputting a segmentation result utilizing a higher learning capacity, and multiple language subtitling (ibid-Brent paragraph [0262], see Alvarez abstract, ibid-Mahyar).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613. The examiner can normally be reached 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
6/4/2022